The facts in this case are the same as in International 
Great Northern Railroad Company v. Sallie Neff et al., decided this day. The charges given and refused were the same, and the same questions have been presented in each case.
The court in its charge failed to submit to the jury the question of contributory negligence on the part of Louis Sein, and the defendant asked appropriate instructions presenting that issue, which the court refused to give to the jury. This was error. For the error committed by the District Court in failing to charge upon contributory negligence, and in refusing the charge requested on that subject, and because the Court of Civil Appeals failed to sustain the assignment of error presenting that error, the judgments of the District Court and Court of Civil Appeals are reversed, and this cause is remanded to the District Court of Bexar County for further proceedings, and the clerk of this court is directed to transmit to said court, with the mandate herein, a *Page 311 
certified copy of the opinion of this court in the case of International  Great Northern Railroad Company v. Sallie Neff et al., No. 198.
Reversed and remanded.
Delivered November 19, 1894.